DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0304757) in view of Winterowd (US 2014/0296429).
Considering Claims 1, 4:  Feng et al. teaches a composition comprising 20-40 weight percent lignin; 6-8 weight percent of sodium hydroxide; and 54-72 weight percent of water (Fig. 4a and 4b), with one example comprising 54 weight percent of water (the 40 weight percent lignin example).  
The weight percentages are disclosed if Fig. 4a and 4b through a simple calculation based on the amount of lignin and amount of sodium hydroxide solution (3 or 10% sodium hydroxide in water) mixed to form the compositions.  For example, 40 weight percent of lignin in 10 weight percent sodium hydroxide contains 40 weight percent lignin, and 60 weight percent of the solution, or 6 weight percent of sodium hydroxide and 54 weight percent of water.  

	When adding 14.9 weight percent of urea to the 40 weight percent example of Feng et al., the amount of water goes from 54% to 47%, the amount of lignin goes from 40% to 35% and the amount of sodium hydroxide goes from 6% to 5%.  Therefore, this example of Feng et al., modified by the teaching of Winterwood, reads on the claimed amounts of water, lignin, sodium hydroxide and urea.
Considering Claim 5:  Feng et al. teaches the lignin as being in solution (¶0078).
Considering Claim 6:  Feng et al. teaches mixing the components (¶0102).
Considering Claims 7, 8, 11, and 13:  Feng et al. teaches reacting the lignin solution with phenol and formaldehyde to form a resin (¶0091).
Considering Claim 10:  Feng et al. teaches pre-reacting phenol and formaldehyde to form a resin, followed by mixing of the lignin solution with phenol-formaldehyde (¶0029-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0304757) in view of Winterowd (US 2014/0296429) as applied to claim 7 above, and further in view of Allen et al. (US 2008/0292886).
Considering Claim 9:  Feng et al. and Winterowd collectively teach the process of claim 7 as shown above.
	Feng et al. does not teach forming a resin that is formaldehyde and/or phenol free.  However, Allen et al. teaches using lignin in a formaldehyde free adhesive (Abstract).  Feng et al. and Allen et al. are analogous art as they are concerned with the same field of endeavor, namely lignin adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the lignin of Feng et al. in a formaldehyde free adhesive as in Allen et al., and the motivation to do so would have been, as Allen et al. suggests, they have less environmental impact than formaldehyde adhesives (¶0003).


Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Feng et al. does not teach amounts in Fig. 4a and 4b is not persuasive.  The weight percentages are disclosed if Fig. 4a and 4b through a simple calculation based on the amount of lignin and amount of sodium hydroxide solution (3 or 10% sodium hydroxide in water) mixed to form the compositions.  For example, 40 weight percent of lignin in 10 weight percent sodium hydroxide contains 40 weight percent lignin, and 60 weight percent of the solution, or 6 weight percent of sodium hydroxide and 54 weight percent of water.  When adding 14.9 weight percent of urea to the 40 weight percent example of Feng et al., the amount of water goes from 54% to 47%, the amount of lignin goes from 40% to 35% and the amount of sodium hydroxide goes from 6% to 5%.  Therefore, this example of Feng et al., modified by the teaching of Winterwood, reads on the claimed amounts of water, lignin, sodium hydroxide and urea.
B)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office agrees that Winterowd does not, by itself render the claimed ranges obvious.  Thus, the rejection based on Winterowd alone in the previous action, was not applied to claims 2 and 3 (which are now incorporated in amended claim 1).  The ranges taught in Winterowd are explicitly taught to be an “illustrative and non-exclusive embodiment” and thus would not be read as teaching away from other values.  As such, the fact that Winterowd does not teach the claimed amounts does not render the rejection based on Feng et al. and Winterowd invalid.
C)  The applicant’s argument that the instant invention allows for a reduced amount of water and sufficiently low viscosity is not persuasive.  Feng et al. shows that the viscosity increases as the amount of lignin exceeds 30 weight percent.  However, Winterwood teaches that the introduction of urea lowers the viscosity, thus solving the problem shown in Feng et al.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767